Case 1:17-cr-00582-JMS-WRP Document 611 Filed 05/16/19 Page 1 of 8               PageID #:
                                  5424



                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                             CR. NO. 17-00582 JMS-WRP

                               Plaintiff,             IN RE NOTICE OF PARTIES’
                                                      SUBMISSION OF JURORS TO BE
                         vs.                          EXCUSED FOR CAUSE; EXHIBIT
                                                      A
KATHERINE P. KEALOHA, ET AL,

                           Defendants.


        IN RE NOTICE OF PARTIES’ SUBMISSION OF JURORS TO BE
                         EXCUSED FOR CAUSE

              On May 15, 2019, the Government submitted, on behalf of all the

 parties, a list of prospective jurors that all the parties agree should be excused for

 cause. This list is attached as Exhibit A. Also on May 15, 2019, the court

 excused all the prospective jurors listed at Exhibit A, with the exception of Juror

 No. 77.

              DATED: Honolulu, Hawaii, May 16, 2019.




                                             /s/ J. Michael Seabright
                                            J. Michael Seabright
                                            Chief United States District Judge
Case 1:17-cr-00582-JMS-WRP Document 611 Filed 05/16/19 Page 2 of 8 PageID #:
                       UNITED STATES 5425
                                     v. KEALOHA, et. al.,         Exhibit A
                          Case No. 17CR0582‐JMS‐WRP
                    EXCUSE FOR CAUSE: Parties Consolidated List
                                 15 May 2019
JUROR NUMBER   LAST NAME                       FIRST NAME

    002        TADAKI                          RAE

    005        WATANABE                        CHAD

    011        CARBERRY                        MICHAEL

    012        MARZAN                          LAVERNE

    018        OHYE                            MITCHELL

    019        SZETO                           YU MING

    021        WATANABE                        NEIL

    029        AOKI                            COLBY

    031        FOSTER                          JAMES

    032        CHAN                            RICHARD

    036        GARDNER                         WILLIE

    037        BALAURO                         JACE

    039        ZAVAS                           LUKANICOLE

    045        HO                              JAMES

    047        HANOG                           WARREN

    048        CHANG SATO                      CATHLEEN

    052        TYLER                           MARJORIE

    053        MASANIAI                        FAALELELEI

    054        DEMELLO                         ROBIN

    056        ASATO                           BARNEY

    058        MCPEEK                          ROBERT

    060        UNCIANO                         ROLAND


                                                                               1
Case 1:17-cr-00582-JMS-WRP Document 611 Filed 05/16/19 Page 3 of 8   PageID #:
                       UNITED STATES 5426
                                     v. KEALOHA, et. al.,
                           Case No. 17CR0582‐JMS‐WRP
                     EXCUSE FOR CAUSE: Parties Consolidated List
                                  15 May 2019
JUROR NUMBER   LAST NAME                        FIRST NAME

    063        CHANG                            LORNA

    065        TOYAMA                           MAXX CULLEN

    069        DELOS SANTOS                     RODERICK

    070        COWLAND                          STEPHEN

    073        SPRAGUE                          VIRGINIA

    077        FUKUNAGA                         ARLENE

    080        DARNELL                          EVAN

    082        MOORE                            JACK

    086        FACTORA                          IRIS

    088        SAKAMOTO                         SCOTT

    089        OKADA                            GWEN SACHIYO

    091        ISA                              EARLYN

    094        MONES                            HERMELIN

    095        LEE                              YUK YING

    096        ORTOGERO                         TIANA

    097        LUNA                             LEIGHTHAN

    099        NANBU                            GLENN

    104        WONG                             ING

    105        LAGURA                           WILLIAM

    109        FORLOINE                         VANESSA

    113        ABE                              ANNA

    114        SAKAMOTO                         DAVID


                                                                                 2
Case 1:17-cr-00582-JMS-WRP Document 611 Filed 05/16/19 Page 4 of 8   PageID #:
                       UNITED STATES 5427
                                     v. KEALOHA, et. al.,
                           Case No. 17CR0582‐JMS‐WRP
                     EXCUSE FOR CAUSE: Parties Consolidated List
                                  15 May 2019
JUROR NUMBER   LAST NAME                        FIRST NAME

    119        NGUYEN                           KAI

    121        UYEHARA                          FAYE

    124        YOGI                             PATRICIA

    125        ANDOW                            JANA

    128        YOSHIMURA                        GEORGE

    129        RUBASCH                          CATHERINE

    132        HOM                              MELANIE

    135        TESHIMA                          LAWSON

    138        HIRATA                           DOUGLAS

    147        KALANI                           ALFRED STANLEY

    148        FERNANDEZ                        CHRISTINE

    150        KAINA                            CHARLA

    152        UDARBE                           SHERREN

    154        ORDONIO                          RAYMOND

    156        UMEMOTO                          PAMELA

    158        OKUMOTO                          KARIN

    161        NAKAMURA                         BRIAN

    163        WONG                             HERBERT

    164        ROGERS                           DEBORAH

    165        CABUS                            KATHY

    168        LIN                              XIAOJING

    172        NAGAREDA                         SUMMER


                                                                                 3
Case 1:17-cr-00582-JMS-WRP Document 611 Filed 05/16/19 Page 5 of 8   PageID #:
                       UNITED STATES 5428
                                     v. KEALOHA, et. al.,
                            Case No. 17CR0582‐JMS‐WRP
                      EXCUSE FOR CAUSE: Parties Consolidated List
                                   15 May 2019
JUROR NUMBER   LAST NAME                         FIRST NAME

    175        GUILLEN                           PATRICK

    177        FERNANDEZ                         JESSICA

    178        CHUNG                             SARAH

    180        PALPALLATOC                       CHAD

    185        CHIKAMORI                         CORDETTE

    188        TOMA                              RONALD

    190        BAUTISTA                          CHRISTOPHER

    191        LEE                               JILL

    192        TUPUOLA                           KIMILEE

    193        WEBSTER‐SCHULTZ                   SUSAN

    198        KIYOTA                            RONALD

    206        KIBE                              GERALD

    207        FIESTA                            APPLE GEM

    211        VERDUSCO                          DAMIONE

    218        TANABE                            CHRISTOPHER

    220        WATANABE                          LAURA

    225        SATO                              ELLEN

    229        ORTIZ                             JULIET

    232        VAZQUEZ                           ARMANDO

    236        GARCIA                            MARIA BONA

    237        CARANTO                           JEMELLE

    239        HIRANO                            HELEN


                                                                                 4
Case 1:17-cr-00582-JMS-WRP Document 611 Filed 05/16/19 Page 6 of 8   PageID #:
                       UNITED STATES 5429
                                     v. KEALOHA, et. al.,
                        Case No. 17CR0582‐JMS‐WRP
                  EXCUSE FOR CAUSE: Parties Consolidated List
                               15 May 2019
JUROR NUMBER   LAST NAME                     FIRST NAME

    242        NACAPUY                       MHEL

    244        GLAZIER                       GARTH

    246        JEANS                         DARRON

    247        MURAKOSHI                     SUE

    248        MOSHER                        NINA

    251        COLOMA                        SUSIE

    252        YOUNG                         TARA

    260        MCKINNEY                      BRITTANY

    266        BARRETT                       SUSAN

    268        CRAMER                        SCOTT

    269        TAKENAKA                      CARRIE

    270        SOUSA                         MARK

    278        CHUN                          STANFORD

    279        WONG                          RONALD

    280        HALL                          JOHN

    282        BONE                          MARK

    283        AGUADA                        JAIME

    286        ASUNCION                      JOEMAR

    287        DANBARA                       MICHAEL

    293        MARIANO                       VELMA

    294        AMOSA                         AMOSA

    297        BERNARDINO‐MUN                BRIANA


                                                                                 5
Case 1:17-cr-00582-JMS-WRP Document 611 Filed 05/16/19 Page 7 of 8   PageID #:
                       UNITED STATES 5430
                                     v. KEALOHA, et. al.,
                           Case No. 17CR0582‐JMS‐WRP
                     EXCUSE FOR CAUSE: Parties Consolidated List
                                  15 May 2019
JUROR NUMBER   LAST NAME                        FIRST NAME

    303        DUCOTE                           MARIA

    305        SIMMONS                          JON KAWENA

    308        LURBE                            CHEZERAE

    309        SILLS                            MARGIE

    315        LUM                              KIMBERLY M

    319        SANTOKI                          CLARISSA

    324        MEDEIROS                         DENISE

    330        AGBUNAG                          TRINNIE ASUNCION

    331        KURATSU                          DYLAN TADAYOSHI

    332        WONG                             JENSON

    336        KAWABATA                         RYAN

    338        KAU                              DEBORAH LYNN

    340        FERMANTEZ                        ALBERT

    344        KOJIMA                           WAYNE

    351        TAKEUCHI                         GAIL

    352        TERRY                            THOMAS

    353        DAYOAN                           LORRAINE

    354        UMEDA                            SHARON

    359        KELIIPULEOLE                     SHAROLE

    360        ALVARADO                         JOCELYN

    364        JAY                              JARROD KIMO MASAMI

    365        CALHAU                           JOHANNA


                                                                                 6
Case 1:17-cr-00582-JMS-WRP Document 611 Filed 05/16/19 Page 8 of 8   PageID #:
                       UNITED STATES 5431
                                     v. KEALOHA, et. al.,
                           Case No. 17CR0582‐JMS‐WRP
                     EXCUSE FOR CAUSE: Parties Consolidated List
                                  15 May 2019
JUROR NUMBER   LAST NAME                        FIRST NAME

    368        PASCUA                           CYNTHIA

    370        PARACUELLES‐CALARO               CHRSTIAN‐JAY

    373        KAHOOHALAHALA                    KALAIKA

    376        CASTRO                           CAMERIN

    378        MIYASHIRO                        JACI

    381        LI                               HONGLONG

    389        SULA                             TIANA

    392        KAWAHARA                         KEIKO

    393        TILTON                           CHARLES

    394        SAKAMOTO                         SHARYNNE

    395        VICTOR                           NICOLE

    401        CABILES                          LEILANI

    402        KO                               PRISCILLA CHE YUN

    403        OLIVEROS                         PACITA

    404        GALINDO‐CURAMMENG                LIZA

    414        TACDOL                           DUSTIN IKAIKA

    415        LING                             SYDETTE SATOMI

    422        DELGADO                          DAVID

    423        CHO                              COURTNEY

    428        KEAO                             RUSSELL

    429        TIMMERMAN                        MARK P




                                                                                 7
